DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
The recitation of “unordered region” recited in claim 1, line 2 is suggested to change to -- unordered region of a memory -- so as to more clearly define the recitation of “unordered region”.
Similar suggestion is applied to the same “unordered region” recited in claim 11, line 3.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Tian (US 2011/0060748), Odaira (US 2012/0102284), Sion et al (US 2019/0087600) and Yoshimura et al (US 2019/0354471) are cited because they are pertinent to the method and apparatus of data storing/retrieving of a memory. However, none of the cited references teaches or suggests a method comprising the method steps of populating a heap with at least one key value in an unordered region until occurrence of a retrieve operation, wherein the unordered region is defined by a first identifier and a second identifier, wherein the first identifier identifies a first key value of the at least one key value and a second identifier identifies a last key value of the at least one key value populated in the unordered region, wherein populating the heap violates a heap property, wherein the heap comprises a plurality of nodes, wherein each node of the plurality of nodes comprises d slots, d being a whole number greater than one, wherein the d slots of a respective node are stored contiguously within a memory address space of memory, wherein the plurality of nodes includes a root node and a plurality of parent nodes, each parent node of the plurality of parent nodes having d child nodes, each child node of the d child nodes being a child of a parent slot in a respective parent node; in response to the retrieve operation, based on the unordered region, restoring the heap property, updating the first identifier, performing the retrieve operation as recited in claim 1 and similar limitations as recited in claim 11 and further limitations of their respective dependent claims 2-10 and 12-20.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) . The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636